UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

MICHAEL L. WAGNER,                                    )
                                                      )
                       Plaintiff,                     )
                                                      )
       v.                                             )       Civil Action No. 22-03597 (UNA)
                                                      )
THE SOLICITOR GENERAL,                                )
                                                      )
                       Defendant.                     )

                                    MEMORANDUM OPINION

       A pro se litigant’s pleadings are held to less stringent standards than would be applied to

formal pleadings drafted by lawyers. See Haines v. Kerner, 404 U.S. 519, 520 (1972). Even pro

se litigants, however, must comply with the Federal Rules of Civil Procedure. Jarrell v. Tisch,

656 F. Supp. 237, 239 (D.D.C. 1987). Rule 8 of the Federal Rules of Civil Procedure requires that

a complaint contain a short and plain statement of the grounds upon which the Court’s jurisdiction

depends, a short and plain statement of the claim showing that the pleader is entitled to relief, and

a demand for judgment for the relief the pleader seeks. Fed. R. Civ. P. 8(a). The purpose of the

minimum standard of Rule 8 is to give fair notice to the defendants of the claim being asserted,

sufficient to prepare a responsive answer, to prepare an adequate defense and to determine whether

the doctrine of res judicata applies. Brown v. Califano, 75 F.R.D. 497, 498 (D.D.C. 1977).

       As drafted, the complaint fails to comply with Rule 8(a). Plaintiff alleges no facts, and his

mysterious references to money laundering, spraying of crops in Columbia, and a D.C. Circuit

decision, see Sargeant v. Dixon, 130 F.3d 1067, 1069 (D.C. Cir. 1997), shed no light on the claim


                                                 1
or claims plaintiff intends to bring. Further, plaintiff fails to demonstrate a jurisdictional basis for

this Court to order defendant to permit medical doctors to prescribe recreational cocaine and

pharmacists to dispense it. For these reasons, the Court will grant plaintiff’s application to proceed

in forma pauperis and dismiss the complaint without prejudice.

        An Order is issued separately.



DATE: December 7, 2022                                          /s/
                                                                AMY BERMAN JACKSON
                                                                United States District Judge




                                                   2